032.-15
                                ELECTRONIC RECORD




COA #14-13-01043-CR                                       OFFENSE: Indecency with a Child


STYLE: Tonv Merlos v The State of Texas                   COUNTY: Austin

                                                                          th r->:.
COA DISPOSITION: Affirmed                                 TRIAL COURT: 155"' District Court


DATE: November 25. 2014     Publish: No                   TC CASE #:2011R-0105




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Tonv Merlos v The State of Texas

CCA#


         PRO SB                     Petition   CCA Disposition:       032.-/ST
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE:      OzltVl&OlS                          SIGNED:                       PC:

JUDGE:      fli^UAAst-A-^.                     PUBLISH:                      DNP:




                                                                                    MOTION FOR


                                                       FOR REHEARIING IN CCA IS:


                                                    JUDGE:


                                                                            ELECTRONIC RECORD